In re Lafayette Par. School Board; — Defendant (s); applying for writ of certiorari and/or review, and supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW93-0500; Parish of Lafayette, 15th Judicial District Court, Div. “G”, No. 930093.
Granted. Judgment of the court of appeal is vacated and set aside. Judgment of trial court denying injunctive relief is reinstated. Adequate remedy by appeal. Case remanded to the district court to permit plaintiff to perfect her appeal.
CALOGERO, C.J., would grant and docket the writ.
DENNIS and WATSON, JJ., would deny the writ.
LEMMON, J., not on panel.